Citation Nr: 1302549	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disability

2.  Entitlement to service connection for right knee disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986, and from November 1987 to November 1992.

The present matter comes to the Board on appeal from a January 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen previously denied claims of entitlement to service connection for disabilities of the left and right knees.  In November 2010, the RO reopened the claims and denied them on the merits.

In November 2011, the Board reopened the previously denied claims and remanded the claims of entitlement to service connection for additional development.  As the requested action has now been accomplished, the case is again before the Board for appellate consideration.

In 2012, after certification of his case to the Board, the Veteran submitted additional evidence in the form of a statement from him, duplicate copies of VA treatment records, and medical treatment records from the University of Pittsburgh Medical Center.  In a brief dated in November 2012, the Veteran's representative indicated that the Veteran wished to waive RO consideration of this additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The Veteran received treatment for bilateral knee pain and a diagnosis of patellofemoral pain syndrome during his first period of service.

2.  The Veteran currently has diagnoses of bilateral knee disorders, including diaphyseal calcific bone lesion consistent with benign endochondroma, bilateral patellar tendonitis, and bilateral unfused tibial tubercle apophysis.

3.  The most probative evidence shows that the Veteran's current bilateral knee disorders are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for disability of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  

2.  The criteria for establishing service connection for disability of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, August 2006 and November 2011 letters provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2011 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service medical records, and VA examination reports.  The Veteran also was provided an opportunity to give testimony in connection with his claim and he submitted a buddy statement.  

The Board finds that the prior remand directives with respect to providing the Veteran with VCAA notice and a VA examination, and attempts to obtain post-service treatment records, relative to his claims for service connection have been substantially complied with.  Only substantial, and not strict, compliance with the terms of a Board remand is required, pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  While the Veteran and his representative asserted, in an August 2012 statement and a November 2012 brief, that the VA examination provided in March 2012 was inadequate because the VA examiner failed to conduct any testing of the Veteran's knees, including range of motion testing, a review of the March 2012 VA examination report reflects that this is not the case.  In fact, the examination report reflects that the examiner took a detailed medical history about the Veteran's knees, and administered tests on range of motion, repetitive motion, muscle strength, and stability of the knees.  Thus, the Veteran is not prejudiced by adjudication of the claims at this time, and remand is not required.

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.   Thus, any such error is harmless and does not prohibit consideration of the claim. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2012). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his current left knee and right knee conditions are related to active service because they resulted from rigorous training that occurred during military service.

The service treatment records reveal that the Veteran sought treatment in June 1985 with complaints of pain in the left knee, which had been present for 21 months.  He reported swelling and locking of the knee.  Examination showed that pain increased with motion, with negative drawers and McMurray's testing.  The assessment was patellofemoral pain syndrome.  In April and May 1986, the Veteran sought treatment for bilateral knee pain.  In July 1986, the Veteran complained of right knee pain that had been present for six months.  He reported a constant, sharp pain around the right knee cap.  Examination showed mild tenderness.  The assessment was patellofemoral pain syndrome.  There were no further complaints, findings, or treatment pertaining to either knee for the remainder of the service period from December 1983 to December 1986, or during the service period of November 1987 to November 1992.  His October 1987 reenlistment examination also was negative for any abnormalities of his lower extremities.  

VA treatment records from July 2006 to August 2006 deal with multiple complaints pertaining to the Veteran's right wrist, but include no mention of problems with either knee.  These records reflect no complaints of knee problems until the latter part of 2006.  While the Veteran's original claim for VA disability benefits filed in February 2000 was noted to include a claim for injuries to both knees sustained during service, he did not identify any existing records of a chronic knee disability at the time.  Rather, he only asserted that his service treatment records would support his allegations of sustaining knee injuries during service.  

In October 2006, the Veteran reported that his bilateral knee pain had been present for six months.  The assessment at the time was patellofemoral syndrome.  However, later in the same month, while receiving emergency treatment for his knee pain, and during a physical therapy initial evaluation in November 2006, the Veteran reported that he had experienced knee pain due to patellofemoral syndrome since service.  An imaging of the knees in November 2006 indicated an irregular sclerotic density in the distal medullary cavity of the right femur, which could be due to encondroma.  There also was suggestion of small right suprapatellar effusion, but no evidence of endosteal scalloping or cortical destruction to suggest condrosarcoma, or acute fractures or dislocations.

The Veteran submitted a buddy statement in September 2006, which indicated that, while in service, the Veteran and his fellow service members endured a lot of vigorous training with minimal recovery time between trainings.  The trainings included road marches in boots carrying equipment that weighed 100 pounds or more, and field training exercises.  The statement also indicated that many soldiers sustained knee injuries over that period of time and received only pain relieve medication.  According to this statement, the Veteran incurred knee injuries as a result of these training exercises.

A May 2007 notation from Internal Medicine Associates indicated that the Veteran's bilateral patellofemoral pain syndrome was at least as likely as not a condition that resulted from his condition in 1985 and 1986.  However, no rationale was provided for this conclusion.

VA treatment records dated in 2007 noted the Veteran's reports of knee pain since 1985.  The Veteran stated that he had held a desk job from 1987 to 1992, during his second period of service, but still experienced knee pain, though the pain was decreased.  He reported an increase in knee pain over the last several weeks to months.  A June 2007 VA magnetic resonance imagings (MRI) of the Veteran's right knee revealed an intrmedullary lesion of the distal right femoral shaft, suggestive of a cartilage containing lesion.  The most likely etiology of this was an incidental encondroma.  There also was evidence of unfused apophysis of the antecubital tubercle, a congenital variant.

Treatment records from Dr. N.J.K., dated in March 2009 and June 2009, show diagnoses of bilateral chronic patellar tendinosis with bilateral patellofemoral syndrome.  The Veteran reported at the time of these diagnoses that he had a history of knee problems since he was in service in the 1980s, at which time he was diagnosed with a bilateral knee condition and from which he has not recovered since.  

In April 2009, the Veteran testified that he injured his knees in 1985 due to running.  He stated that he continued to experience knee problems during his second period of service and after discharge from service, but that the pain decreased.  He took over-the-counter medication to relieve his pain.  The Veteran reported that the pain had recently increased and that he was receiving medication from VA.  

A June 2010 VA medical nexus opinion noted that patellofemoral pain is primarily an overuse condition and that the Veteran did report a decrease in symptoms when he was not performing physical activity.  It also noted that the Veteran did not seek any significant medical care and simply reported having problems with his knees since 1985, thereby indicating that he did not have a knee condition that would have been significant enough to present for treatment and that the condition he had during service was primarily due to the requirements of duty at the time.  The examiner thus concluded that the Veteran's current bilateral knee condition was not associated with or secondary to his treatment during service.

In June 2011, the Veteran reported to Dr. S.D.Y. that he played basketball prior to entering service, and that when he entered service, he was required to hike in boots, which "jacked his knees up."  He also reported having problems with his knees since service.  Additionally, he reported playing basketball for a long period of time, but stated that he had not played since the early 1990s.  

Additional treatment records from Drs. S.D.Y., H.J.F., R.A.C., and N.J.K., reflect diagnoses of chronic bilateral patellar tendinitis with loose ossicles of the proximal tibia, bilateral patellofemoral syndrome, and possible patellar chondromalacia.  These records also show that the Veteran reported being a basketball player in his youth and developing bilateral knee discomfort after entering military service and doing a lot of jumping during service.

In September 2011, the Veteran presented himself to Dr. S.J.T. for a second opinion related to his knee condition.  He reported that he had chronic patellar tendinitis two years ago.  The diagnosis was chronic patellar tendinitis.

The Veteran was provided a VA examination in March 2012.  The examiner reiterated that the Veteran's current disability of the knees cannot be attributed to his service.  The examiner noted that there was no documentation of knee problems significant enough to require medical attention for several years and that the Veteran's symptoms during service improved with decreased activity, thus appearing to be activity-related.  Moreover, the Veteran's imaging studies failed to provide an anatomic reason for his significant pain, as there is no evidence of degenerative changes of the patellofemoral joint or the tibial femoral joint.  As for the finding of congenital unfused apophysis in both tibial tubercles, there is no evidence of any change.  The examiner indicated that his congenital condition existed prior to service, but there is no radiographic evidence that this condition was worsened by the Veteran's active duty service beyond the natural progression of the disorder.  

The Veteran was seen at the University of Pittsburgh Medical Center in September 2012, at which time he was provided an MRI of his knees, which showed that he had unfused tibial tubercles in both knees, mild patellofemoral chondromalacia in both knees, focal tear of the proximal patellar tendon in the right knee, and minimal proximal patellar tendon tendinopathy in the left knee.  He reported to the physician that he had suffered from knee problems since 1985, when he sustained an injury during service due to running with 50-pound rucksacks. 


Upon consideration of the evidence, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim.  Supporting the Veteran's claim that his bilateral knee conditions were incurred in service are the Veteran's own statements, a buddy statement, and a May 2007 notation by Internal Medicine Associates.  

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With regard to the assertions by the Veteran, and as indicated in the buddy statement, that the Veteran's bilateral knee conditions resulted from running, jumping, and vigorous trainings during service, while he and his fellow service member are competent to state his symptoms, they are not, as laypersons, qualified to render a medical diagnosis or a medical opinion concerning the relationship of any current bilateral knee disability that the Veteran has to service, as the disability at issue requires medical expertise to diagnose and evaluate.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current bilateral knee disorders requires medical expertise to determine.  See Clyburn v. West, 12 Vet. 100. 296, 301 (1999) ("Although the [V]eteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

Thus, the lay opinions from the Veteran and as indicated in the buddy statement as to whether any current bilateral knee problems the Veteran may have are related to active service are not competent medical evidence, and are significantly less probative than the medical evidence of record.  

Further, the onset of the Veteran's current knee problems has been variously reported by the Veteran.  Specifically, while he has indicated that he injured his knees during service and has continued to experience bilateral knee pain since then, he also, alternatively, indicated in October 2006 that he had suffered from knee pain for six months.  Furthermore, he had reported to private treating physicians a history of playing basketball prior to service while being completely silent in this regard when receiving treatment from VA physicians.  Additionally, while he was seen in his first period of service for knee problems, records from his second period of service were silent for knee complaints or treatment.  The varying reports of the onset of knee problems reduce the credibility of the information being provided on that point.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and the significant time delay between the affiants' observations and the date on which the statements were written).  

Moreover, while the Veteran may recall experiences of knee pain at the time of his active service, the first evidence in the claims file showing post-service treatment of the knees is found in 2006, approximately 14 years following his discharge from active service.  While the passage of time is not a definitive basis for denying a service connection claim, the Board finds that the passage of over a decade between the Veteran's service and any documented treatment for knee symptoms weighs against the notion that any current knee disability is related to any pain experienced during his period of active service.

Aside from the Veteran's assertions and the buddy statement he submitted, the only favorable opinion concerning the etiology of the Veteran's bilateral knee disorders is a short notation provided by Internal Medicine Associates in May 2007.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the May 2007 notation was provided without a review of the claims file, but based on a history provided by the Veteran.  There also was no rationale or explanation provided to support this conclusion.  For these reasons, the Board finds this opinion lacking in probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

By contrast, the Board finds the medical opinion of the March 2012 VA examiner, which was offered after a review of the Veteran's claims file and a detailed examination of the Veteran, and was supported with a well-reasoned and clear medical rationale, to be most probative as to the questions at hand.  See Nieves-Rodriguez, 22 Vet. App. at 301; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The VA examiner concluded that the Veteran's current bilateral knee disabilities are not related to his service.  He provided the reasoning behind his conclusions and considered the Veteran's treatment records and medical history.  As the March 2012 VA examiner is a physician (who by virtue of training and experience is qualified to provide an medical opinion in the matter), included the rationale for the opinion, provided a thorough medical examination, and considered the Veteran's entire medical history, his opinion merits the greatest probative value. 

The Board notes there is some question as to whether the Veteran had a congenital knee disability that preexisted service.  However, even if the Veteran did have a congenital knee condition that by its nature existed prior to service, the evidence does not show that there is any link between his current knee disabilities and his period of service.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Both the 2010 VA nexus opinion and the March 2012 VA examiner's opinion indicate the Veteran's in-service complains were the result of overuse.  The 2010 opinion stated that the Veteran's current bilateral knee condition was not related to the condition treated during service, and the 2012 VA examiner noted that x-rays failed to provide an anatomic reason for his pain as there is no degenerative changes and there was no radiographic evidence that the congenital unfused apophysis changed; and thus, no radiographic evidence the condition was worsened by active duty service beyond natural progress.  In short, the VA examiners found the knee complaints in service to be acute overuse symptoms that resolved.  Thus, absent competent evidence of a link between the current knee disability and the in-service complaints, there is no basis to establish service connection.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").

In summary, the most probative evidence indicates the Veteran's current bilateral knee disability is not related to service, to include the knee problems treated therein.  Accordingly, the preponderance of the evidence is against the claim, and service connection on all bases is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


